IN THE COURT OF APPEALS OF TENNESSEE
                         AT NASHVILLE



ROBERT C. DANIELS,                         )
                                           )
       Plaintiff/Appellant,                )      Appeal No.
                                           )      01-A-01-9707-CH-00297
                                           )
VS.                                        )      Davidson Chancery
                                           )      No. 96-1814-III
                                           )
CHARLES TRAUGHBER, Chairman,
TENNESSEE BOARD OF PAROLES,
ET AL.,
                                           )
                                           )
                                           )
                                                                    FILED
                                           )
       Defendants/Appellees.               )                            May 6, 1998

                                                                   Cecil W. Crowson
                                                                  Appellate Court Clerk
                          CONCURRING OPINION

              I concur with the decision to affirm the trial court’s order. In my view, it

is simply a case of statutory application. In the “Open Parole Hearings Act” of 1993

the legislature provided that the Parole Board shall receive and consider victim impact

statements, Tenn. Code Ann. § 40-28-504(a); that notice be given to the victim or the

victim’s representative and to the trial judge and district attorney involved in the

original criminal prosecution, Tenn. Code Ann. § 40-28-505(b)(1), (2) and (4); and that

on a failure to provide the required notices, the Board may schedule a new hearing

if the Board receives a written victim impact statement within fifteen days of the time

the parole decision is finalized, Tenn. Code Ann. § 40-28-505(d)(2).



              The facts of this case fit the statute almost perfectly. I believe the Board

was justified in scheduling the second hearing and in considering the feelings of the

victim’s family. I believe that is what the legislature intended for the Board to do.




                                           _________________________________
                                           BEN H. CANTRELL, JUDGE